DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of the amendment filed 11/24/2020, claims 1, 3, and 13 are amended, claims 2 and 4 are cancelled, claims 5, 6, 8, 9, 11, and 12 were previously presented, and claims 7, 10, 14, and 15 are originals.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3, and 5-11 in the reply filed on 11/24/2020 is acknowledged.
For the sake of compact prosecution the previous restriction requirement is withdrawn.
It is noted that allowability in another country is not a valid argument.  It does not matter that the EPO found claims 14 and 15 allowable, or that the amended sections added were also found allowable by the EPO.  The basis for their allowability is based on EPO rules and regulations and the interpretations of that specific examiner at that specific time, and not based on USPTO rules and regulations or the interpretations of the instant Examiner.
Finally, regarding claim 12, while it is correct for fee purposes claim 12 is treated as a dependent claim, for examination purposes it is an independent claim since it is directed to a separate and distinct statutory category of invention.  In this instance is directed to a different apparatus, not the apparatus so claim 1 (i.e. different preambles).  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
With regards to claim 1 the drawings do not show an instance where the triangular blade itself is not zig-zag or serrated (i.e. where the triangular blade is centered in the zig-zag shaped sealing portion); since this is a possible interpretation due to the further limitation of claim 3.
With regards to claim 14, part b of claim 14 is missing in the drawings.  The current drawings show axially extending edges, but not circumferentially extending 
These features must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The Examiner wishes to point out to applicant that claims 1, 3, 5-12, 14, and 15 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added 
Claim Objections
Claims 3, 5-11, and 15 are objected to because of the following informalities:  the preamble of the dependent claims needs to have proper antecedent basis.  As written they say “An apparatus as claimed in”, they should be “The apparatus as claimed in”.  With respect to claim 15 the preamble says “A co-extruded cereal manufacturing apparatus as claimed in claim 14”, it should say “The co-extruded cereal manufacturing apparatus as claimed in claim 14”.  Otherwise there could be unforeseen issues with antecedent basis down the road.
Claims 5 and 6 are objected to since there needs to be a space between the value and the unit.  So for example, 2.5mm needs to be written as 2.5 mm.
Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Claims 1 and 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the means for co-extrusion.  Without those means in the claim there is no difference between an apparatus that uses the claimed components with or without co-extrusion means.  Claims 12 and 13 just claim a feedline, not how co-extrusion occurs.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The blade of claim 1, which includes the triangular cutting edge, appears to already have “corresponding alternating portions defining a serrated or zig zag edge.  As discussed with the drawing objection, based on how claim 1 is written claim 3 could .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castronuovo (U.S. Patent 2,714,861).  Regarding claim 14, Castronuovo teaches:
A co-extruded cereal manufacturing (this is seen as the intended use and material worked upon by the apparatus, and is seen not to give additional structure.  Additionally, Castronuovo teaches making manicotti with the disclosed apparatus, thus it is a co-extruded cereal product since it is made with wheat) apparatus comprising
A pair of opposing rollers which are arranged in use to rotate in opposing directions (dies 15 and 16, Figures 1-3), at least one of said rollers (die 16) comprising a plurality of cutting blades (pleated knives 29  embedded in crossbars 28, Figures 1-4) configured to cut a stream of foodstuff into a plurality of discrete parcels (column 2, lines 11-13), wherein each cutting blade comprises:
(a)    a first radially extending portion defining a cutting edge arranged in use to cut and separate adjacent parcels (As seen in Figures 1-3 the knives 29 extend radially outward and define the cutting edge)
(b)    a pair of circumferentially extending edges on opposing sides of the first radially extending portion arranged in use to compress the foodstuff along an edge of the parcel to create a seal (As seen in Figure 3, the section of cross bar on either side of knives 29 extend circumferentially and compress and seal)
Wherein each cutting blade has portions arranged at alternating angles creating a nonlinear cut and seal for each of said parcels (The knives 29 are zig zag shaped as seen in Figure 4 and 5)
Regarding claim 15, Castronuovo teaches:
Wherein the roller not comprising the features (a) and (b) (die 15) itself comprises a plurality of radially extending contact surfaces which are arranged to align with the cutting blades of the opposing roller (cross bars 27), and wherein adjacent blades and adjacent cutting surfaces on the respective rollers define forming spaces there-between for forming the body of the cereal product (As seen in Figures 1-3)

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barili (U.S. Patent 1,844,142).  Regarding claim 14:
A co-extruded cereal manufacturing (this is seen as the intended use and material worked upon by the apparatus, and is seen not to give additional structure.  Additionally, Barili teaches making stuffed pastry with the disclosed apparatus, thus it is a co-extruded cereal product since it is made with wheat) apparatus comprising
A pair of opposing rollers which are arranged in use to rotate in opposing directions (Figures 1 and 4, rollers 11 and 12), at least one of said rollers (roller 11) comprising a plurality of cutting blades (cutters 15 and 16) configured to cut a stream of foodstuff into a plurality of discrete parcels (As shown in Figure 1), wherein each cutting blade comprises:
(a)    a first radially extending portion defining a cutting edge arranged in use to cut and separate adjacent parcels (As seen in Figures 1 and 4 the cutters 15 and 16 extend radially outward and define the cutting edge)
(b)    a pair of circumferentially extending edges on opposing sides of the first radially extending portion arranged in use to compress the foodstuff along an edge of the parcel to create a seal (As seen in Figure 4, the sections adjacent the cutters 15 and 16 that seal the pastry as seen in Figures 2 and 3)
Wherein each cutting blade has portions arranged at alternating angles creating a nonlinear cut and seal for each of said parcels (The cutters 15 and 16 have serrated edges as seen by the end products in Figures 2 and 3 and page 2, line 100-106)
Regarding claim 15, Barili teaches:
Wherein the roller not comprising the features (a) and (b) (roller 12) itself comprises a plurality of radially extending contact surfaces which are arranged to align with the cutting blades of the opposing roller (cutters 13 and 14), and wherein adjacent blades and adjacent cutting surfaces on the respective rollers define forming spaces there-between for forming the body of the cereal product (As seen in Figures 1 and 4)
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Porcari (U.S. Patent 6230613).  Regarding claim 1, Porcari teaches:
A separating roller (Figure 3, cylinder 1) having a circular outer forming surface (cylinder 1 has a circular outer forming surface as seen in Figure 3) and a plurality of radially extending separating blades (Figure 3, edge 5 with an upper half of the inclined surfaces 6 and 7), each separating blade extending across a width of the separating roller (As seen in Figure 3), wherein each separating blade comprises a triangular cutting edge (Figure 3, the edge 5 with the upper half of inclined surfaces 6 and 7 creates a triangular cutting edge, based on Applicant’s definition of triangular (i.e. the top of the triangle can be cut off)) configured to form a cut in the food product (Abstract and such purpose is discussed throughout the disclosure) and being centrally located between two sealing portions extending from opposing sides of the base of the triangular cutting edge (Figure 3, surrounds 3 with the lower half of inclines 6 and 7 with edge 5 there between), said sealing portions being shaped to compress a region of the food product immediately adjacent the cut and wherein each separating blade is in the form of a plurality of alternating portions (The surrounds 3 with the lower half of inclines 6 and 7 would compress the two sheets of dough together to form the rim around the ravioli produced while the edge 5 cuts)
Wherein adjacent portions extend in alternating directions having an angle between 90 and 150 degrees between the adjacent portions so as to form a serrated or zig-zag profile to each blade
Porcari teaches the zig zag/serrated profile, as seen in Figure 3.  However Porcari does not explicitly mention the angle.  However it is readily apparent that such angle is a ninety degree angle as seen in Figures 4 and 5.
If one were to not accept the previous anticipatory nature of Porcari, in the alternative it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the drawings of Porcari suggests to one having ordinary skill in the art a ninety degree angle (MPEP 2125, in addition the take away from In re Mraz
While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972).  In Mraz, the examiner rejected claim 1 in a 103 rejection over Wilson (US 2,326,715) and Canada (CA 1,428,142). Claim 1, directed to deburring rolls, required that the mating portions of roll members define a strip-receiving peripheral groove with inwardly converging inclined surfaces at an angle, with respect to a plane perpendicular to the axis of the roll member, not exceeding 15o. With respect to the claimed limitation of the angle with respect to a plane perpendicular to the axis of a roll member not exceeding 15 degrees, examiner relied on Figure 3 of the Wilson reference, which is reproduced below:

    PNG
    media_image1.png
    141
    281
    media_image1.png
    Greyscale

The Patent Office Board of Appeals (the Board) affirmed the examiner's 103 rejection. Appellant argued that the Board erred in that it "treated diagrammatic drawings of the principal reference, Wilson et al, as working drawings, scaled the drawings to find a disclosure meeting a critical maximum angular limitation in all of appellant's claims" (page 27). The U.S. Court of Customs and Patent Appeals (the 
Additionally the angle would be obvious since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV A).
Regarding claim 3, Porcari teaches:
Wherein each triangular cutting edge comprises corresponding alternating portions defining a serrated or zig zag profile (As previously discussed with regards to Figure 3)
Regarding claim 9, Porcari teaches:
A second roller against which the separating roller is arranged to rotate (Figure 3, cylinder 4)

Regarding claim 10, Porcari teaches:
Wherein the centers of rotation of the separating roller and second roller are spaced by a distance that is equal to or less than the sum of the outer radius of the second roller and the outer radius of the separating roller measured to the tip of a triangular cutting edge (column 2, lines 52-54, the cylinders 1 and 4 contact each other to cut the product, the spacing is as claimed)
Regarding claim 11, Porcari teaches:
Wherein the second roller comprises a flexible outer cutting surface against which the separating roller can rotate and which deforms as consecutive blades contact its outer surface (It is noted that everything is flexible and deformable to a degree ( i.e. material elasticity, elastic modulus, elastic deformation, etc), thus the cylinder 4 of Porcari is flexible and deformable as claimed)
Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Porcari, in view of Baeten et al (U.S. PGPub 2004/0175453; herein Baeten).  Regarding claim 5, Porcari is silent to:
Wherein the radial extension of the triangular cutting edge measured from the base of the triangle is between 0.5 mm and 2.5 mm
In the same field of endeavor Baeten teaches a blade that is 0.019685 to 0.0984252 mm tall (paragraph 0024).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the need blade dimension, since it has been held that where the only difference between the prior art and the claims was a recitation of relative .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Porcari.  Regarding claim 6:
Porcari shows the two sealing portions extending from the triangular cutting edge, but is silent to the dimensions.  Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the need blade dimension, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV A).
Regarding claim 7:
Wherein the sealing portions are each perpendicular to a radial axis passing from the centre of the roller through the centre line of the triangular cutting edge
If one drew a radial axis from the center of the roller through the triangular cutting edge of Porcari, then the surrounds 3 would be perpendicular that line.



Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Porcari, in view of Davis (U.S. Patent 4,606,126).  Regarding claim 8, Porcari is silent to:
Wherein the angle between each side face of the triangular cutting edge is between 30 degrees and 120 degrees
In the same field of endeavor Davis teaches a blade cutter with an angle of 30 degrees (Abstract and claim 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the need blade dimension, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV A).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barili, in view of Porcari.  Regarding claim 12:
Barili teaches a co-extrusion feedline that feeds to driven forming rolls (Figures 1-4 and 6).  Barili however is silent to the apparatus of claim 1.
In the same field of endeavor, Porcari teaches claim 1 as previously discussed..  The purpose of Porcari is to form a stuffed food product, but Porcari does not explicitly show the feedline connected to Figure 3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the co-extrusion feedline of Barili with the cylinders of Porcari, so as to create a more highly filled and better sealed food product while helping 
Regarding claim 13:
See remarks regarding claim 12.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743